DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on  4/27/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 4/27/2022. In particular, original Claim 1 has been amended to recite new limitations not previously presented. Thus, the following action is properly made final. 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “represented by one of Formula 1F, 1G, and 1I”.  Applicants are advised to amend this phase to recite represented by one of Formula 1F, 1G, or 1H”   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitations  “L1 in Formula 1F is a ligand represented by Formula 2F” and “L1 in Formula 1G is a ligand represented by Formula 2F”. Accordingly, Formulas 1F and 1G  are the same and it is unclear why the claim recites the same formula twice with different labels. Furthermore, claim 1 recites a ligand given by Formula 2G. However, this ligand is not recited as a ligand for either Formula 1F or 1G. Accordingly, it unclear why the claim recites a ligand formula that is not part of recites organometallic compound. In the interests of compact prosecution, pending rectification/clarification of the above, in the rejections set forth below L1 in Formula 1G will be treated a represented by Formula 2G.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boudreault et al (US 2016/0336520).

Regarding claim 1, Boudreault et al discloses an organometallic compound with the formula M(LA)n((LB)3-n, where n is [1-3] ([0091]). This formula corresponds to recited Formula (1G), i.e. 
M(L1)n1(L2)n2, 
where n1 corresponds to n and is [1-3]; n2 corresponds to (3-n); and M is Ir ([0072]). The ligand LA corresponds to L1; and the ligand LB is a bidentate ligand  corresponding to L2 ([0091]). Ligand LB has the formula ([0092] – LB1):

    PNG
    media_image1.png
    191
    162
    media_image1.png
    Greyscale
.
The ligand LA is given ([0074]):

    PNG
    media_image2.png
    317
    215
    media_image2.png
    Greyscale
,
where X is O ([0067] and [0081]); R1 is a di-substituted alkyl, i.e. methyl ([0047], [0062], and [0084]). Ring A is 6-membered carbocyclic ring such as benzene ([0017], [0062], and [0076]). The ring A as benzene substituted with two (2) methyl groups is exemplified as ([0076]):

    PNG
    media_image3.png
    169
    127
    media_image3.png
    Greyscale
.
In ligand LA at least one of R3 and R4 comprises a chemical group such as an alkyl, i.e. methyl, ethyl, propyl, etc. ([0026] and [0047]). The reference further discloses that R2, R3, and R4 are H, aryl, i.e. benzene, alkyl, and combinations thereof ([0025] and [0053]). Accordingly, the group R3 can be a combination of benzene substituted with an alkyl and the remaining groups R2 and R4 can be H.
Accordingly, the reference discloses an organometallic compound comprising a ligand given by recited Formula (2G), i.e.

    PNG
    media_image4.png
    397
    299
    media_image4.png
    Greyscale
,
where ring CY1 corresponds to R3 in the reference and is benzene; X1 is C; R1 is an alkyl such as methyl, ethyl, etc.; the integer a1 is one (1). The group X2 is CR4, where R4 is H. X3 corresponds to X in the reference and is O. The groups X4 and X5 are CR4 and CR4, respectively, where R4 and R5 are H. The ring CY21 corresponds to ring A in the reference and is benzene, where X21 is C. The group R21 corresponds to R1 in the reference and is methyl; and the integer a21 is two (2).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
The reference does not explicitly disclose that the compound meets Condition 1 and has a radiative decay rate of 2.5×105 as recited in the present claims. However, it is the Examiner’s position, absent evidence to the contrary, given that the reference discloses a compound as encompassed by the present claims, the compound of the reference will necessarily satisfy Condition 1 and the radiative decay rate as recited in the present claims.

	Regarding claim 2, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the transition metal is iridium.

Regarding claim 3, Boudreault et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose that the compound meets Condition 2 of the claims, i.e. 1.02 – x ≤ y ≤ 1.95-2.7x. However, it is the Examiner’s position, absent evidence to the contrary, given that the reference discloses a compound as encompassed by the present claims, the compound of the reference will necessarily satisfy Condition 2 as recited in the present claims.

Regarding claim 4, Boudreault et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose that the compound meets Condition 3 of the claims, i.e. 1.06 – x ≤ y ≤ 4.70 – 10x. However, it is the Examiner’s position, absent evidence to the contrary, given that the reference discloses a compound as encompassed by the present claims, the compound of the reference will necessarily satisfy Condition 3 as recited in the present claims.

Regarding claim 5, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the metal can be Pt ([0072]). Accordingly, the reference discloses a compound where the metal center is platinum in place of iridium. The reference does not explicitly disclose that the compound meets Condition 4 as recited in the present claims. However, it is the Examiner’s position, absent evidence to the contrary, given that the reference discloses a compound as encompassed by the present claims, the compound of the reference will necessarily satisfy Condition 4 of the claims. 

Regarding claim 6, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the transition metal is iridium. The reference does not explicitly disclose that the compound meets Condition 5 of the claims, i.e. 1.00 – 0.5x ≤ y ≤ 1.95-2.7x. However, it is the Examiner’s position, absent evidence to the contrary, given that the reference discloses a compound as encompassed by the present claims, the compound of the reference will necessarily satisfy Condition 5 as recited in the present claims.

Regarding claim 7, Boudreault et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose x in the range of 0.08 to 0.39.  However, it is the Examiner’s position, absent evidence to the contrary, given that the reference discloses a compound as encompassed by the present claims, the compound of the reference will necessarily possess an x value encompassed by the present claims.

Regarding claim 8, Boudreault et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose y in the range of 0.30 to 1.00.  However, it is the Examiner’s position, absent evidence to the contrary, given that the reference discloses a compound as encompassed by the present claims, the compound of the reference will necessarily possess a y value encompassed by the present claims.

Regarding claim 9, Boudreault et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose that the compound has a radiative decay rate of 2.5×105 to 2.0×106 as recited in the present claims. However, it is the Examiner’s position, absent evidence to the contrary, given that the reference discloses a compound as encompassed by the present claims, the compound of the reference will necessarily possess the radiative decay rate as recited in the present claims.


Regarding claim 10, Boudreault et al teaches all the claim limitations as set forth above. The reference does not disclose the horizontal orientation ratio of a transition dipole moment in the range of 85 to 100 % as recited in the present claims. However, it is the Examiner’s position, absent evidence to the contrary, given that the reference discloses a compound as encompassed by the present claims, the compound of the reference will necessarily the horizonal orientation ratio as recited in the present claims.
	
Regarding claim 16, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device comprising an anode, i.e. a first electrode, a cathode, i.e. a second electrode, and an emitter layer, i.e. an organic layer, disposed between the electrodes ([0030]). The emitter layer comprises the disclosed compound ([0110]).

Regarding claim 17, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the emitter layer comprises the disclosed compound.

Regarding claim 18, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference does not disclose the horizontal orientation ratio of a transition dipole moment in the range of 85 to 100 % as recited in the present claims. However, it is the Examiner’s position, absent evidence to the contrary, given that the reference discloses a compound as encompassed by the present claims, the compound of the reference will necessarily the horizonal orientation ratio as recited in the present claims.

Regarding claim 19, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitter layer comprises a host ([0111]).

Regarding claim 20, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the host comprises a carbazole group ([0020]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2016/0336520) as applied to claims 1-10 and 16-20 above, and in view of Lee et al (2016/0072078).

The discussion with respect to Boudreault et al as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 21, Boudreault et al teaches all the claim limitations as set forth above. While the reference discloses that the light emitting layer comprises a host, the reference does not disclose that the host is a combination of hole transport host and an electron transport host.
Lee et al discloses an organic light emitting device comprising first and second electrode, and an emitter layer disposed between the electrodes (Abstract). The emit layer comprises a combination of electron transporting and hole transporting hosts (Abstract). The reference discloses that the organic light emitting device has a low driving voltage, high efficiency, high brightness and long lifespan ([0007]).
Given that both Boudreault et al and Lee et al are drawn to organic light emitting devices comprising host compounds, and given that Boudreault et al does not explicitly prohibit other host compounds in the light emitting layer, in light of the particular advantages provided by the use and control of the hole-transporting and electron-transporting host compounds as taught by Lee et al, it would therefore have been obvious to one of ordinary skill in the art to include such host compounds in the light emitting layer of the organic light emitting device disclosed by Boudreault et al with a reasonable expectation of success.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2016/0336520) and Lee et al (2016/0072078) as applied to claim 21 above, and in view of Frampton et al (US 2008/0036368) and Pan (US 2018/0294417).

The discussion with respect to Boudreault et al and Lee et al as set forth in Paragraph 11 above is incorporated here by reference.

Regarding claim 22, the combined disclosures of Boudreault et al and Lee et al teach all the claim limitations as set forth above. Furthermore, et al Lee et al discloses the following electron transporting group ([0081] – EHE-1):

    PNG
    media_image5.png
    310
    313
    media_image5.png
    Greyscale
/.
This compound comprises a  electron-depleted nitrogen containing cyclic group, i.e. triazine. The hole transport host is given by ([0088] – HH1-2):

    PNG
    media_image6.png
    432
    328
    media_image6.png
    Greyscale
.
This compound comprises benzene and carbazole groups. As evidenced by Paragraph [0096] of Farmington et al, carbazole is a hole transporting group. As evidenced by Paragraphs [0012] and [0046] of Pan, benzene is a hole transporting group. Thus, the compound disclosed by Lee et al does not including an electron-transporting moiety or an amine group as recited in the present claims.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

In light of the amendments to the claims, the claim objections, 35 U.S.C. 112 (a) and 35 U.S.C. 103 rejections as set forth in the previous Office Action are hereby withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767